FILED
                             NOT FOR PUBLICATION                               NOV 27 2015

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT ANTHONY GARCIA, Sr.,                        No. 14-15591

               Plaintiff - Appellant,              D.C. No. 2:11-cv-02260-JAT

 v.
                                                   MEMORANDUM*
ROBERT SOLOMON, Officer,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Robert Anthony Garcia, Sr., appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging excessive

force during his arrest. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a district court’s dismissal for failure to prosecute.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez v. City of El Monte, 138 F.3d 393, 398 (9th Cir. 1998). We affirm.

      The district court did not abuse its discretion by dismissing Garcia’s action

without prejudice after Garcia repeatedly refused to accept mail from defense

counsel, despite being admonished for disregarding a court order and warned that

he had “one further opportunity to proceed to trial.” See Pagtalunan v. Galaza,

291 F.3d 639, 642 (9th Cir. 2002) (setting forth factors for a district court to

consider in determining whether to dismiss for failure to prosecute); see also Ash v.

Cvetkov, 739 F.2d 493, 497 (9th Cir. 1984) (“[D]ismissal without prejudice is a

more easily justified sanction for failure to prosecute.”).

      The district court did not abuse its discretion by denying Garcia’s motion for

reconsideration because Garcia failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (standard of review and grounds for reconsideration).

      AFFIRMED.




                                           2                                       14-15591